 

Careview 8-K [crvw-8k_090613.htm]

 

 

Exhibit 10.118 – Resignation of Anthony P. Piccin

 

 

 

September 6, 2013

 

 

Mr. Steve Johnson, President 

CareView Communications, Inc.



405 State Highway 121 

Suite B-240



Lewisville, TX 75067

 

Dear Mr. Johnson:

 

Effective immediately, please consider this letter my resignation as Chief
Financial Officer, Treasurer and Secretary of CareView Communications, Inc., a
Nevada company (the "Company"), and any other offices which I may hold with any
of the Company's subsidiaries and LLCs. I am leaving to pursue other
opportunities and my resignation is not the result of a disagreement with the
Company or any matter relating to the Company's operations, financial
statements, policies, or practices.

 

Sincerely,

 

/s/ Anthony P. Piccin

 

Anthony P. Piccin

 

 

 

